DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on November 28, 2021.  Claims 1-5 and 7-9 are amended.  Claim 6 is cancelled.  Claims 10-15 are added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palmieri et al. (U.S. Publication No.: 2015/0346108), hereinafter Palmieri ‘108.
Regarding claim 1, Palmieri ‘108 discloses a remote video inspection system (FIGS. 5-13) comprised of a remote video inspection hardware assembly, local and remote components, and ([0039, 0111, 0115, 0116, 0121-0124, 0143]); wherein the remote video inspection hardware assembly is comprised of a camera ((375), [0044]; (600)/(640), [0091-0094]) and a stage assembly; wherein the stage assembly is comprised of a horizontal gimbal ((360), [0063-0066]), an outer gimbal ((310), [0055-0057]), and an inner gimbal ((330), [0057-0059]), a base plate ((210), [0047-0058]), and a component table ((315), [0060, 0061, 0066, 0094]); wherein the remote component of the video inspection software system is comprised of one or more remote clients with inspection controls (“…software modules 13 can comprise one or more software programs or applications having computer program code or a set of instructions…computer program code or instructions for carrying out operations for aspects of the systems…program code can execute entirely on computing device 15, partly on computing device 15…, partly on computing device 15 and partly on a remote/computer/device, or entirely on the remote computer/device or server…”, [0121]; “Execution of the software modules 13 configures the processor 11 to perform various operations relating to gemstone alignment and imaging and analysis…in certain implementations one or more of the software modules 13 comprise one or more applications that are configured to be executed at computing device 15 in conjunction with one or more applications or ‘apps’ executing at remote device such as computing device(s) 30, 32, and/or 34 and/or one or more viewers such as internet browsers and/or proprietary applications…software modules 13 can be configured to execute at the request or selection of a user of one of computing devices 30, 32, and/or 34...”, [0124]), one or more remote viewing interfaces (“…database contains and/or maintains various data items and elements that are utilized throughout the various operations of gemstone registration system 10, including…gemstone identification information 40, images 42…database 18 and/or various of the data elements stored therein can be located remotely…on a remote device or server…”, [0125]; as disclosed in [0121, 0124], remote devices may request to execute software modules relating to gemstone alignment and imaging and analysis, viewing interfaces inherently exist for the users of the remote devices to make decisions on such requests), and a log-in system (“…software modules 13 can be configured to execute at the request or selection of…any other such user having the ability to execute a program in relation to computing device 15, such as a network administrator…”, [0124]; a log-in system is inherently required for an administrator to gain access to the ability to execute commands that are not allowed to non-administrators); and wherein the local component is comprised of a local controller (FIGS. 2, 6, (101), [0027-0031]; “…touch screen will allow for all control of the instrument to be handled from the screen…”, [0029]).

Regarding claim 2, Palmieri ‘108 discloses the remote video inspection system described in claim 1 wherein Palmieri ‘108 further discloses that the horizontal gimbal, outer gimbal, and inner gimbal are combined to provide three axes of rotation ([0007, 0067, 0094, 0113]).

Regarding claim 3, Palmieri ‘108 discloses the remote video inspection system described in claim 1 wherein Palmieri ‘108 further discloses that the horizontal gimbal is comprised of a gear ring (FIG. 9, (360), [0063-0066]) and a horizontal gimbal motor ((380), [0065, 0066]) that provides power to the gear ring based on signals received from the video inspection software system ([0066]).

Regarding claim 10: Claim 10 is similarly rejected as claim 3 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmieri et al. (U.S. Publication No.: 2015/0346108) as applied to claims 1-3 and 6-9 above, and further in view of Palmieri et al. (U.S. Publication No.: 2014/0063485), hereinafter Palmieri ‘485.
Regarding claim 4:
	Palmieri ‘108 discloses the remote video inspection system described in claim 1 wherein the outer gimbal is comprised of an outer gimbal motor ((320), [0055, 0056]) where the outer gimbal motor provides power to the outer gimbal based on signals received from the video inspection software system ([0026, 0055]).
	Palmieri ‘108 does not specifically disclose an outer gimbal cam.
	Palmieri ‘485 teaches a gimbal (FIG. 6, (630), [0071]) mechanically connected to a gimbal motor ((660), [0072]) via a gimbal cam ((637), [0071, 0073])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Palmieri ‘485’s with the system taught by Palmieri ‘108 since the motors in both Palmieri ‘108 and Palmieri ‘485 are both servo motors, and Palmieri ‘485 is cited as an example of the structure of a gimbal servo motor.

Regarding claim 5:
	Palmieri ‘108 discloses the remote video inspection system described in claim 1 wherein the inner gimbal is comprised of an inner gimbal motor ((340), [0057, 0059]) where the inner gimbal motor provides power to the inner gimbal based on signals received from the video inspection software system ([0057, 0059]).
Palmieri ‘108 does not specifically disclose an inner gimbal cam.
Palmieri ‘485 teaches a gimbal (FIG. 6, (630), [0071]) mechanically connected to a gimbal motor ((660), [0072]) via a gimbal cam ((637), [0071, 0073])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Palmieri ‘485’s with the system taught by Palmieri ‘108 since the motors in both Palmieri ‘108 and Palmieri ‘485 are both servo motors, and Palmieri ‘485 is cited as an example of the structure of a gimbal servo motor.

Regarding claim 7:
	Palmieri ‘108 and Palmieri ‘485 disclose and teach of the remote video inspection system described in claim 5 wherein Palmieri ‘108 further discloses that the local controller is connected via a video connection to the camera (“…LCD screen will be able to show the customer the live view of the primary camera, secondary camera…”, [0031]; “…capture an image and/or video…can be displayed on display 101…”, [0091]) and to the horizontal gimbal motor, the outer gimbal motor, and the inner gimbal motor ([0027-0031]; “…touch screen will allow for all control of the instrument to be handled from the screen…”, [0029]).

Regarding claim 8:
	Palmieri ‘108 and Palmieri ‘485 disclose and teach of the remote video inspection system described in claim 5 wherein Palmieri ‘108 further discloses that the remote client with inspection controls allows a remote user to view the video signal from the camera (“…update the information shown on the display 90…in real time, the updated position…”, [0143]; “…imaging module 62 causes the processor to receive the video signal from the primary camera 375 and the secondary camera and be displayed on the display screen 90…in real time…”, [0144]) and control the position of the stage assembly through interactive controls on a user interface (“…user interface indicator…moved along the user interface section 12 of display 90 to cause a signal to be delivered…to the motors that…control the gimbal assembly and the motion plate according to the user interaction with the user input device 14…”, [0140]).

Regarding claim 9:
	Palmieri ‘108 and Palmieri ‘485 disclose and teach of the remote video inspection system described in claim 5, wherein Palmieri ‘108 further discloses: one or more remote viewing interfaces allowing a remote user to view the video without controlling the local hardware system ((30)/(32)/(34), “…one or more viewers…”, [0124]).

Regarding claims 11-15: Claims 11-15 are similarly rejected, respectively, as claims 4, 5, and 7-9 above. 

Response to Arguments
Applicant’s arguments, see page 6, filed on November 28, 2021, with respect to the claim objections have been fully considered and are persuasive.  The objections of the claims as points 3(a) to 3(d) have been withdrawn. 
Applicant's arguments filed November 28, 2021 have been fully considered but they are not persuasive:
Applicant stated on pages 6 and 7 of the arguments that Palmieri ‘108 does not disclose the amended limitation of claim 1:
For the limitation “the remote component of the video inspection software system is comprised of one or more remote clients with inspection controls”:
Paragraph [0124] discloses that software modules 13 include a gemstone alignment module 61, an imaging module 62, an analysis module 63, and a user interface module 65 for performing various operations relating to gemstone alignment and imaging and analysis, which are considered inspection controls.
Paragraph [0121] discloses that software modules 13 comprise program code for instructions for carrying out operations for aspects of the systems (see i(1) above). The program code can execute entirely on the remote computer/device or server.
Paragraph [0124] discloses that software modules 13 comprises application(s) to be executed at computing device 15 in conjunction with application(s) executing at remote computing device(s) 30/32/34. Furthermore, software module 13 can be configured to execute at the request or selection of a user of one of computing devices 30, 32, and/or 34. In other words, users of the remote computing devices 30/32/34 have the ability to execute programs of the software modules for inspection controls.
For the limitation “one or more remote viewing interfaces”:
Paragraph [0125] discloses that database 18 containing various data such as gemstone identification information and images that are utilized throughout the various operations of gemstone registration system can be located remotely on a remote device. Data inherently can be viewed at the remote device.
As explained above, paragraphs [0121, 0124] disclose that remote devices may request to execute software modules relating to gemstone alignment and imaging and analysis; thus, viewing interfaces inherently exist for the users of the remote devices to make decisions on such requests.
For the limitation “a log-in system”:
As explained above, paragraph [0124] discloses that software modules 13 can be configured to execute at the request or selection of a user, such as a network administrator, having the ability to execute a program.  A log-in system is inherently required for an administrator to gain authority for executing commands that are not otherwise permitted.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852